Citation Nr: 1829048	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  14-44 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUES

1.  Entitlement to an annual VA clothing allowance for the year 2014 due to the use of Biofreeze topical analgesic.

2.  Entitlement to an annual VA clothing allowance for the year 2014 due to the use of a back brace.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from May 1985 to May 2005 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.

In her November 2014 VA Form 9, the Veteran requested a Board videoconference hearing before a Veterans Law Judge.  However, she cancelled that request in April 2015.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).  

This appeal was processed using both a paper-based claims file and the electronic Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran is currently service-connected for arthritis of the low back and arthritis of the left knee.  She is also service connected for various skin / scar disabilities, including alopecia of the scalp, a callus of the 5th toe of the left foot, and a left knee scar.  

2.  The Veteran's Biofreeze topical analgesic is not prescribed for a skin condition due to any service-connected disability.  Instead, it is prescribed for pain from arthritis.  

3.  The Veteran does not have loss or loss of use of the lower extremities due to her service-connected low back disability.  There is no allegation by the Veteran of loss or loss of use of the lower extremities.

4.  Neither underwear nor pantyhose is classified as articles of "clothing" for purposes of a VA clothing allowance.  However, the Veteran's shirts, sweaters, blouses, pants, and skirts / dresses do qualify as "clothing" that can be worn or torn or damaged by a qualifying appliance or device.

5.  The Veteran's model of back brace with Velcro fasteners is an item found not to produce wear and tear on "clothing" by a designee of the Under Secretary for Health.


CONCLUSIONS OF LAW

1.  The criteria are not met for an annual VA clothing allowance for the year 2014 due to use of Biofreeze topical analgesic.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).

2.  The criteria are not met for an annual VA clothing allowance for the year 2014 due to use of a back brace.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
II.  Clothing Allowance Law and Analysis

A veteran who has a service-connected disability that requires the use of a prosthetic or orthopedic appliance which the VA Secretary determines tends to wear out or tear the clothing of the veteran is entitled, on application therefore, to an annual clothing allowance, payable in a lump sum.  38 U.S.C. § 1162 (2012), 38 C.F.R. § 3.810(a) (2017).

That is, one annual clothing allowance per year is payable in a lump sum, when the following eligibility criteria are satisfied: 

(1) A VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such service-connected disability or disabilities and such service-connected disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d), or (f); OR

(2) The Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outergarments. 

38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1) (emphasis added).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810(a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition, or an appliance and a medication, and the appliance(s) or medication(s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810(a)(3).

In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2) (2017).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810(a)(3) (2017).
	
But a veteran may not receive more than one clothing allowance for a single appliance, even if the appliance damages more than one type of clothing.  See 76 Fed. Reg. 70883 (November 16, 2011).  

In determining whether a clothing allowance is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A. Biofreeze Topical Analgesic

The Veteran is currently service-connected for arthritis of the low back and arthritis 
of the left knee.  She is also service connected for various skin / scar disabilities, including alopecia of the scalp, a callus of the 5th toe of the left foot, and a left knee scar.  

The Veteran contends that her Biofreeze topical analgesic, used to control pain from her service-connected low back and left knee arthritic disabilities, has caused irreparable damage to outergarment clothing - including blouses, pants, and cream legging pants.  In particular, she asserts the Biofreeze topical analgesic caused permanent stains on these articles of clothing.  See July 2014 NOD. 

Once again, one annual clothing allowance per year is payable in a lump sum, when 
the Undersecretary for Health or a designee certifies that, because of the use of a physician-prescribed medication for a skin condition that is due to a service-connected disability or disabilities, irreparable damage is done to the Veteran's outergarments.  38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1).  

An outergarment is defined as a type of garment worn over other garment
(e.g., shirt, blouse, pants, skirt, coat, jacket, blazer).  A skin medication is defined as a cream, salve, ointment, lotion, or semisolid medicine that is used to treat, prevent, heal, protect and alleviate symptoms from a skin condition.  See VHA Handbook 1173.15. sections 1(b) and 1(c).

To determine that a veteran is entitled to the allowance, the Under Secretary for Health designee must find and document that the skin medication(s) causes irreparable damage (e.g., permanent irreversible staining, bleeding, or damage not removable with laundering or dry cleaning) to the veteran's outergarments.  See VHA Handbook 1173.15. sec. 5(c)(3).  The VBA Live Manual also emphasizes that "[i]rreparable damage does not include stains that are removable through regular laundering or dry cleaning."  See M21-1, IX.i.7.2.b. (September 27, 2016). 

Upon review, the Board finds an annual clothing allowance for the 2014 calendar year due to the use of Biofreeze topical analgesic is not warranted. 

In this regard, VA treatment records dated from 2010 to 2016 confirm that Biofreeze topical analgesic (in cream form) was used to treat the Veteran's service-connected low back pain, sometimes daily.  However, the Veteran's Biofreeze was prescribed to treat low back pain from service-connected arthritis of the low back.  There is no clinical evidence or lay allegation in the record that Biofreeze was prescribed for a skin condition due to any service-connected disability.  That is, although the Veteran is service connected for various skin / scar disabilities, including alopecia of the scalp, a callus of the 5th toe of the left foot, and a left knee scar, there is no probative evidence in the record that the Veteran used Biofreeze to treat discomfort from a left knee scar or any of her other service-connected skin conditions.  The Biofreeze topical analgesic was for used for joint or muscular pain from arthritis, according to VA treatment records.  In short, absent evidence demonstrating the use of Biofreeze topical analgesic to treat a service-connected skin disability, the Veteran is not eligible for a clothing allowance for the year 2014 on this basis.  See 38 C.F.R. § 3.810 (a)(1)(ii)(B).

In light of the above, the Board concludes the preponderance of the evidence is against the Veteran's claim of entitlement to annual VA clothing allowance for the year 2014 due to use of Biofreeze topical analgesic.  Thus, the benefit of the doubt rule does not apply for this issue.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Back Brace

As noted above, the Veteran is currently service-connected for arthritis of the low back.

The Veteran has claimed entitlement to a VA clothing allowance because her service-connected low back arthritis necessitates the wearing or use of a prosthetic or orthopedic appliance (a back brace).  This back brace, in turn, tends to wear or tear or damage articles of her clothing - in particular - shirts, blouses, sweaters, dresses, pants, undergarments, and pantyhose.  Specifically, the Veteran contends that VA issued a back brace beginning in 2007, which wears and tears certain articles of her clothing.  She explains that she works as an administrative clerk - so she has to wear professional attire.  When wrapping the back brace around her waist and back, sometimes the ridge part of the Velcro catches onto her clothing and snags her clothing.  Or the Velcro causes her clothes to appear "raggedy."  When the Velcro straps cause a snag or pull, she has to cut the damaged material creating a hole in the article of clothing.  Also, the Velcro catches the top part of her pantyhose at times, causing a run in her pantyhose.  As a result, she spends excessive amounts of money to replace her clothes due to damage from her back brace.  She has tried wearing her back brace both over and under her clothes - regardless, wear and tear occurs on her clothing.  Therefore, she desires an annual clothing allowance payment from VA to cover the additional cost of her damaged shirts, blouses, sweaters, dresses, pants, undergarments, and pantyhose.  She has not specified any other clothing damaged by her back brace.  See May 2014 Application for Annual Clothing Allowance (VA Form 21-8678); July 2014 NOD; November 2014 VA Form 9.

Once again, one annual clothing allowance per year is payable in a lump sum, when the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing.  38 U.S.C. § 1162; 38 C.F.R. § 3.810(a)(1).  

Prosthetic / orthopedic appliances are defined as aids, parts or accessories required to replace, support, or substitute for impaired or missing anatomical parts of the body.  See Veterans Health Administration (VHA) Handbook 1173.15. section 1(a) (May 14, 2015).  

Upon review, the Board finds an annual clothing allowance for the 2014 calendar year due to use of a back brace is not warranted.  

Initially, it is noted the VAMC in a June 2014 decision on appeal granted the Veteran an annual clothing allowance for the year 2014 for her left knee brace.  Therefore, this issue is not on appeal.  But in Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2) (2017).  Thus, the Board will consider the Veteran's back brace for a clothing allowance as well.  

At the outset, the Board acknowledges that the Veteran's back brace was prescribed by the VA and worn and used by the Veteran due to her service-connected low back arthritis.  In this respect, a January 2007 VA appliance / repair line item detail records that VA issued a large back brace - Model L0630, lumbar-sacral orthosis, sagittal control, with rigid panels.  VA treatment records dated from 2007 to 2016 also confirm that she wears the prescribed back brace for her service-connected low back arthritis.  The Veteran is therefore at least "eligible" for a clothing allowance on the basis that a service-connected condition necessitates the use of a back brace, but not necessarily "entitled" to the clothing allowance benefit without meeting further criteria in VA regulations.    

At the outset, there is neither evidence of record nor an allegation from the Veteran that she has lost a foot or hand at a compensable rate due to service-connected disability as specified in 38 C.F.R. § 3.50(a) - (f).  Thus, the Board finds the service-connected low back disability does not result in the requisite loss of use of the feet.  See VA treatment records and VA examinations dated from 2005 to 2016.  Therefore, under 38 C.F.R. § 3.810(a), the Veteran can only qualify for entitlement to a clothing allowance if the back brace is certified by the Under Secretary for Health or designee (e.g. a VHA Prosthetics Representative) to cause wear and tear to articles of clothing.  

With regard to what qualifies as "clothing" for VA clothing allowance purposes that can be worn and torn under 38 C.F.R. § 3.810(a), the May 2014 Application for Annual Clothing Allowance (VA Form 21-8678) advised the Veteran that "[c]lothing such as shirts, blouses, pants, skirts, shorts and similar garments permanently damaged by qualifying appliances and/or medications are considered in clothing allowance decisions.  [But] shoes, hats, scarves, underwear, socks, and similar garments are not included."  Thus, the Veteran's underwear and pantyhose are not classified by VA as "clothing" that could be damaged, even if it is determined that a qualifying appliance did exist in the present case.  However, the Veteran's shirts, sweaters, blouses, pants, and skirts / dresses do qualify as "clothing" that can be worn or torn or damaged by a qualifying appliance or device.  Therefore, the Board will continue with its analysis for these particular articles of clothing.

In this case, on multiple occasions, the VAMC's Acting Chief of Prosthetics and Sensory Aids Service and Prosthetics Representative have reviewed the Veteran's back brace claim to determine whether such a certification could be made.  See June 2014 VAMC decision on appeal; August 2014 Statement of the Case (SOC) of VAMC.  Following their review, they concluded that the Veteran did not meet the criteria for approval of an annual clothing allowance because the Veteran's particular back brace was not a qualifying appliance for purposes of awarding a clothing allowance.  38 C.F.R. § 3.810 (a)(1)(ii)(A).  In other words, the Veteran's back brace model was not a qualifying appliance under VA law.  Although Veteran is service-connected for a low back disability, and was issued a back brace, only braces with exposed metal hinges, exposed rigid plastic inserts, or exposed metal stays can be considered for a VA clothing allowance.  A brace with Velcro fasteners and fabric covered plastic or metal inserts does not cause irreparable damage to clothing and thus does not qualify for VA clothing allowance.  The Veteran in the present case has a back brace, but it has no exposed rigid plastic.  This finding was according to the Prosthetic Sensory Aids Service at the VA Central Office in Washington, DC.

In support of this finding, the Board is mindful of the VHA handbook, which provides that while the ultimate determination is left to the individual treating provider, certain guidance is provided as what items do and do not tear and wear clothing or permanently stain clothing.  Examples of items that tend to tear and wear clothing include rigid braces and prosthesis.  In contrast, examples of items that do not tend to tear and wear clothing include elastic / flexible braces, items with Velcro stays, hinged braces covered in fabric (metal stays covered), and braces with plastic stays covered in fabric.  See VHA Handbook 1173.15 sections 8(a) and (b) (May 14, 2015).  Notably, it is undisputed the Veteran's particular back brace has Velcro stays, placing it as an item that does not tend to wear and tear clothing.  Moreover, the VHA handbook section 8(a) provides that a guide and updated listing created by the Orthotic and Prosthetic (O&P) Field Advisory Committee identifies prostheses and orthotics that may cause wear and tear to outergarments.  It is available under the Clothing Allowance folder on the Prosthetic and Sensory Aids SharePoint at: http://vaww.infoshare.va.gov/sites/prosthetics/default.aspx.  Upon review, the Veteran's model of back brace - L0630, is not listed as a wear and tear device.  

The above evidence outweighs the Veteran's descriptions to the contrary that the Velcro on her back brace wears or tears or damages articles of her clothing - in particular - shirts, sweaters, blouses, pants, and skirts / dresses.  See again May 2014 Application for Annual Clothing Allowance (VA Form 21-8678); July 2014 NOD; November 2014 VA Form 9.  Moreover, VA treatment records dated in January 2016 and March 2016 indicate that the Veteran only wears her back brace "intermittently."  A September 2015 VA treatment record remarked that the Veteran only uses her back brace when exercising or cleaning her house.  Other VA treatment records indicate she wears her back brace when lifting items.  VA treatment records dated from 2005 to 2016 fail to document any mention of wear or tear or damage to clothing from wearing her back brace every day at work.  Once again, under 38 C.F.R. § 3.810(a), VA law provides that the Veteran can only qualify for entitlement to a clothing allowance if her back brace is certified by the Under Secretary for Health or designee to cause wear and tear to articles of clothing.  The Veteran's particular model of back brace with Velcro stays is not certified to cause wear and tear. 

The Board acknowledges the Veteran's argument that her back brace causes actual wear and tear on her clothing.  However, the regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)), the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Prosthetic Sensory Aids Service, determined the Veteran's back brace is not of a type to cause wear and tear, and thus does not qualify.

In light of the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to annual VA clothing allowance for the year 2014 due to use of a back brace.  Thus, the benefit of the doubt rule does not apply for this issue.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An annual VA clothing allowance for the year 2014 due to the use of Biofreeze topical analgesic is denied. 

An annual VA clothing allowance for the year 2014 due to the use of a back brace is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


